Exhibit 10.3
EMPLOYMENT AGREEMENT

         THIS AGREEMENT entered into this 28nd day of April, 2003, (“Effective
Date”), by and between THE KILLBUCK SAVINGS BANK COMPANY and DIANE S. KNOWLES
(the “Employee”).

         WHEREAS, the Employee has heretofore been employed by The Killbuck
Savings Bank Company as Chief Financial Officer and is experienced in all phases
of the business of The Killbuck Savings Bank Company; and

         WHEREAS, the parties desire by this agreement to set forth the
continuing employment relationship of The Killbuck Savings Bank Company and the
Employee.

         NOW, THEREFORE, it is AGREED as follows:

         1.   Employment. The Employee is employed in the capacity as the Chief
Financial Officer of The Killbuck Savings Bank Company. The Employee shall
render such administrative and management services to The Killbuck Savings Bank
Company as are currently rendered and as are customarily performed by persons
situated in a similar executive capacity. The Employee shall promote the
business of The Killbuck Savings Bank Company. The Employee’s other duties shall
be such as the Board of Directors for The Killbuck Savings Bank Company may from
time to time reasonably direct, including normal duties as an officer of The
Killbuck Savings Bank Company.

         2.   Base Compensation. The Killbuck Savings Bank Company agrees to pay
the Employee during the Term of this Agreement (as hereinafter defined at
Section 5) a salary at the rate of at least $95,000.00 per annum, payable in
cash not less frequently than monthly; provided, that the rate of such salary
shall be reviewed by the Board of Directors not less often than annually, and
Employee shall be entitled to receive annually an adjustment at such percentage
or in such an amount as the Board of Directors in its sole discretion may decide
at such time.

         3.   Discretionary Bonus. The Employee shall be entitled to participate
in an equitable manner with all other senior management employees of The
Killbuck Savings Bank Company in discretionary bonuses that may be authorized
and declared by the Board of Directors to its senior management employees from
time to time. No other compensation provided for in this Agreement shall be
deemed a substitute for the Employee’s right to participate in such
discretionary bonuses when and as declared by the Board of Directors.

         4.   (a)   Participation in Retirement and Medical Plans. The Employee
shall be entitled to participate in any plan of The Killbuck Savings Bank
Company relating to pension, profit-sharing, or other retirement benefits and
medical coverage or reimbursement plans that The Killbuck Savings Bank Company
may adopt for the benefit of its employees. Additionally, Employee’s dependent
family shall be eligible to participate in medical and dental insurance plans
sponsored by The Killbuck Savings Bank Company with the cost of such premiums
paid by The Killbuck Savings Bank Company.

              (b)   Employee Benefits; Expenses. The Employee shall be eligible
to participate in any fringe benefits which may be or may become applicable to
The Killbuck Savings Bank Company’s senior management employees, including by
example, participation in any stock option or incentive plans adopted by the
Board of Directors of The Killbuck Savings Bank Company and any other benefits
which are commensurate with the responsibilities and functions to be performed
by the Employee under this Agreement. The Killbuck Savings Bank Company shall
reimburse Employee for all reasonable out-of-pocket expenses which Employee
shall incur in connection with her service for The Killbuck Savings Bank
Company.



--------------------------------------------------------------------------------

         5.   Term. The term of employment of Employee under this Agreement
shall be for the period commencing on the Effective Date and ending one year
thereafter. Additionally, on, or before, each annual anniversary date from the
Effective Date, the term of employment under this Agreement shall be extended
for up to an additional one year period beyond the then effective expiration
date upon a determination and resolution of the Board of Directors that the
performance of the Employee has met the requirements and standards of the Board,
and that the Terms of such Agreement shall be extended. If at any time during
the original term of this Agreement, or any extension thereof, discussions or
negotiations take place which, if concluded by agreement, would result in a
change in control as defined in paragraph 12, the determination and resolution
referred to above shall not be required, and this Agreement shall be deemed
extended for a period of one (1) year beyond the then effective expiration date.
Such extension shall occur whether or not such discussions or negotiations
actually resulted in an agreement.

         6.   Loyalty; Noncompetition.

             (a)   The Employee shall devote her full time and attention to the
performance of her employment under this Agreement. During the term of
Employee’s employment under this Agreement, the Employee shall not engage in any
business or activity contrary to the business affairs or interest of The
Killbuck Savings Bank Company.

             (b)   Nothing contained in this Section 6 shall be deemed to
prevent or limit the right of Employee to invest in the capital stock or other
securities of any business dissimilar from that of The Killbuck Savings Bank
Company exceeding 4.9% of said Company.

         7.   Standards. The Employee shall perform her duties under this
Agreement in accordance with such reasonable standards expected of employees
with comparable positions in comparable organizations and as may be established
from time to time by the Board of Directors.

         8.   Vacation and Sick Leave. At such reasonable times as the Board of
Directors shall in its discretion permit, the Employee shall be entitled,
without loss of pay, to absent herself voluntarily from the performance of her
employment under this Agreement, with all such voluntary absences to count as
vacation time; provided that:

             (a)   The Employee shall be entitled to annual vacation leave in
accordance with the policies as are periodically established by the Board of
Directors for senior management employees of The Killbuck Savings Bank Company.

             (b)   Employee shall not be entitled to accumulate unused vacation
from one fiscal year to the next, except to the extent authorized by the Board
of Directors for senior management employees of The Killbuck Savings Bank
Company.

             (c)   In addition to the aforesaid paid vacations, the Employee
shall be entitled without loss of pay to absent herself voluntarily from the
performance of her employment with The Killbuck Savings Bank Company for such
additional periods of time and for such valid and legitimate reasons as the
Board of Directors in its discretion may determine. Further, the Board of
Directors shall be entitled to grant to the Employee a leave or leaves of
absence with or without pay at such time or times and upon such terms and
conditions as the Board of Directors in its discretion may determine.

             (d)   In addition, the Employee shall be entitled to an annual sick
leave benefit as established by the Board of Directors for senior management
employees of The Killbuck Savings Bank Company. In the event that any sick leave
benefit shall not have been used during any year, such leave shall accrue to
subsequent years to the extent authorized by the Board of Directors for
employees of The Killbuck Savings Bank Company.



--------------------------------------------------------------------------------

         9.   Termination and Termination Pay.

         The Employee’s employment under this Agreement shall be terminated upon
any of the following occurrences:

             (a)   The death of the Employee during the term of this Agreement,
in which event the Employee’s estate shall be entitled to receive the
compensation due the Employee through the last day of the third calendar month
following the month in which Employee’s death shall have occurred.

             (b)   The Board of Directors may terminate the Employee’s
employment at any time, but any termination by the Board of Directors other than
termination for Just Cause, shall not prejudice the Employee’s right to
compensation or other benefits under the Agreement. The Employee shall have no
right to receive compensation or other benefits for any period after termination
for Just Cause. Termination for “Just Cause” shall include termination because
of the Employee’s personal dishonesty, incompetence, willful misconduct, breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of the Agreement.

             (c)   Except as provided pursuant to Section 12 herein, in the
event Employee’s employment under this Agreement is terminated by the Board of
Directors without Just Cause, The Killbuck Savings Bank Company shall be
obligated to continue to pay the Employee the salary provided pursuant to
Section 2 herein, up to the date of termination of the Term (including any
renewal term) of this Agreement and the cost of Employee obtaining all health,
life, disability, and other benefits which the Employee would be eligible to
participate in through such date based upon the benefit levels substantially
equal to those being provided Employee at the date of termination of employment.
Notwithstanding the foregoing, in no event except as provided pursuant to
Section 12 herein shall the Employee receive payment of her salary in accordance
with Section 2 herein and the cost of applicable benefits for a period of more
than twelve months from the date of termination of employment without Just
Cause. To receive compensation under this section, employee agrees not to be
employed at any financial institution, which maintains offices within Holmes
County while receiving such compensation. Such employment will result in
employee forfeiting any remaining compensation as described in this section.

             (d)   If the Employee is removed and/or permanently prohibited from
participating in the conduct of The Killbuck Savings Bank Company’s affairs by
an order issued under Section 8 (e) (4) or 8 (g) (1) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. 1818 (e) (4) and (g) (1)), all obligations of
The Killbuck Savings Bank Company under this Agreement shall terminate, as of
the effective date of the order, but the vested rights of the parties shall not
be affected.

             (e)   If The Killbuck Savings Bank Company is in default (as
defined in Section 3 (x) (1) of FDIA) all obligations under this Agreement shall
terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.

             (f)   All obligations under this Agreement shall be terminated,
except as to the extent determined that continuation of this Agreement is
necessary for the continued operation of The Killbuck Savings Bank Company (i)
by the Superintendent of the Division of Financial Institutions, or his
designee, at the time that the Federal Deposit Insurance Corporation (“FDIC”) or
the Resolution Trust Corporation enters into an agreement to provide assistance
to or on behalf of The Killbuck Savings Bank Company under the authority
contained in Section 13 (c) of FDIA; or (ii) by the Superintendent of the
Division of Financial Institutions, or his designee, at the time that the
Superintendent of the Division of Financial Institutions, or his designee,
approves a supervisory merger to resolve problems related to operation of The
Killbuck Savings Bank Company or when The Killbuck Savings Bank Company is
determined by the Superintendent of the Division of Financial Institutions to be
in an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.

             (g)   The voluntary termination by the Employee during the term of
this Agreement with the delivery of no less than 60 days written notice to the
Board of Directors, other than pursuant to Section 12 (b) in which case the
Employee shall be entitled to receive only the compensation, vested rights, and
all employee benefits up to the date of such termination.



--------------------------------------------------------------------------------

             (h)    Notwithstanding anything herein to the contrary, any
payments made to the Employee pursuant to the Agreement or otherwise, shall be
subject to and conditioned upon compliance with 12 USC Sec. 1828 (k) and any
regulations promulgated thereunder.

         10.   Suspension of Employment. If the Employee is suspended and/or
temporarily prohibited from participating in the conduct of The Killbuck Savings
Bank Company’s affairs by a notice served under Section 8 (e) (3) or (g) (1) of
the FDIA (12 U.S.C. 1818 (e) (3) and (g) (1)), The Killbuck Savings Bank
Company’s obligations under the Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, The Killbuck Savings Bank Company may in its discretion (i) pay
the Employee all or part of the compensation withheld while its contract
obligations were suspended and (ii) reinstate any of its obligations which were
suspended.

         11.   Disability. If the Employee shall become disabled or
incapacitated to the extent that she is unable to perform her duties hereunder,
by reason of medically determinable physical or mental impairment, as determined
by a doctor engaged by the Board of Directors, Employee shall nevertheless
continue to receive the compensation and benefits provided under the terms of
this Agreement in accordance with The Killbuck Savings Bank Company’s disability
policy, as in effect on the date she becomes disabled. Such benefits noted
herein shall be reduced by any benefits otherwise provided to the Employee
during such period under the provisions of disability insurance coverage in
effect for The Killbuck Savings Bank Company’s employees. Thereafter, Employee
shall be eligible to receive benefits provided by The Killbuck Savings Bank
Company under the provisions of disability insurance coverage in effect for The
Killbuck Savings Bank Company’s employees. Upon returning to active full-time
employment, the Employee’s full compensation as set forth in this Agreement
shall be reinstated as of the date of commencement of such activities. In the
event that the Employee returns to active employment on other than a full-time
basis, then her compensation (as set forth in Section 2 of this Agreement) shall
be reduced in proportion to the time spent in said employment, or as shall
otherwise be agreed to by the parties at the discretion of the Board of
Directors.

         12.   Change in Control.

             (a)   Notwithstanding any provision herein to the contrary, in the
event of the involuntary termination of Employee’s employment during the Term of
this Agreement following any change in control of The Killbuck Savings Bank
Company, absent Just Cause, Employee shall be paid an amount equal to the
product of 2.00 times the Employee’s “base amount” as defined in Section 280G
(b) (3) of the Internal Revenue Code of 1986, as amended (the “Code”) and
regulations promulgated thereunder. Said sum shall be paid, at the option of
employee, either in one (1) lump sum within thirty (30) days of such termination
discounted to the present value of such payment using as the discount rate the
“prime rate” as published in the Wall Street Journal Eastern Edition as of the
date of such payment minus 100 basis points, or in periodic payments over the
next 24 months or the remaining term of this Agreement whichever is less, as if
Employee’s employment had not been terminated, and such payments shall be in
lieu of any other future payments which the Employee would be otherwise entitle
to receive under Section 9 of this Agreement. Notwithstanding the forgoing, all
sums payable hereunder shall be reduced in such manner and to such extent so
that no such payments made hereunder when aggregated with all other payments to
be made to the Employee by The Killbuck Savings Bank Company shall be deemed an
“excess parachute payment” in accordance with Section 280G of the Code and be
subject to the excise tax provided at Section 4999(a) of the Code. The term
“control” shall refer to the ownership, holding or power to vote more than 25%
of the Holding Company’s voting stock, the control of the election of a majority
of The Killbuck Savings Bank Company’s directors, or the exercise of a
controlling influence over the management or policies of The Killbuck Savings
Bank Company by any person or by persons acting as a group within the meaning of
Section 13(d) of the Securities Exchange Act of 1934. The term “person” means an
individual other than the Employee, or a corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or any other form of entity not specifically listed herein.



--------------------------------------------------------------------------------

             (b)   Notwithstanding any other provision of this Agreement to the
contrary, Employee may voluntarily terminate her employment during the Term of
this Agreement following a change in control of The Killbuck Savings Bank
Company, and Employee shall thereupon be entitled to receive the payment
described in Section 12(a) of this Agreement, upon the occurrence, or within one
hundred eighty (180) days thereafter, of any of the following events, which have
not been consented to in advance by the Employee in writing: (i) if Employee
would be required to move her personal residence or perform her principal
executive functions more than thirty-five (35) miles from the Employee’s primary
office as of the signing of this Agreement; (ii) if in the organizational
structure of The Killbuck Savings Bank Company, Employee would be required to
report to a person or persons other than the Board of The Killbuck Savings Bank
Company; (iii) if The Killbuck Savings Bank Company should fail to maintain
Employee’s base compensation in effect as of the date of the Change in Control
and the existing employee benefits plans, including material fringe benefit,
stock option and retirement plans, except to the extent that such reduction in
benefit programs is part of an overall adjustment in benefits for all employees
of The Killbuck Savings Bank Company and does not disproportionately adversely
impact the Employee; (iv) if Employee would be assigned duties and
responsibilities other than those normally associated with her position as
referenced at Section 1, herein; (v) if Employee would not be elected or
re-elected to the Board of Directors of The Killbuck Savings Bank Company or
(vi) if Employee’s responsibilities or authority have in any way been diminished
or reduced.

         13.      Successors and Assigns.

                    (a)   This Agreement shall inure to the benefit of and be
binding upon any corporate or other successor of The Killbuck Savings Bank
Company which shall acquire, directly or indirectly, by merger, consolidation,
purchase or otherwise, all or substantially all of the assets or stock of The
Killbuck Savings Bank Company.

                    (b)   Since The Killbuck Savings Bank Company is contracting
for the unique and personal skills of the Employee, the Employee shall be
precluded from assigning or delegating her rights or duties hereunder without
first obtaining the written consent of The Killbuck Savings Bank Company.

         14.      Amendments.   No amendments or additions to this Agreement
shall be binding upon the parties hereto unless made in writing and signed by
both parties, except as herein otherwise specifically provided.

         15.      Applicable Law.   This Agreement shall be governed by all
respects whether as to validity, construction, capacity, performance or
otherwise, by the laws of the State of Ohio, except to the extent that Federal
law shall be deemed to apply.

         16.      Severability.   The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.

         17.      Arbitration.   Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration in accordance with the rules then in effect of the district office
of the American Arbitration Association (“AAA”) nearest to the home office of
The Killbuck Savings Bank Company, and judgment upon the award rendered may be
entered in any court having jurisdiction thereof, except to the extent that the
parties may otherwise reach a mutual settlement of such issue. The Killbuck
Savings Bank Company shall reimburse Employee for all reasonable costs and
expenses, including reasonable attorneys’ fees, arising from such dispute,
proceedings or actions, following the delivery of the decision of the arbitrator
finding in favor of the Employee. Further, the settlement of the dispute to be
approved by the Board of Directors of The Killbuck Savings Bank Company may
include a provision for the reimbursement by The Killbuck Savings Bank Company
to the Employee for all reasonable costs and expenses, including reasonable
attorneys’ fees, arising from such dispute, proceedings or actions, or the Board
of Directors of The Killbuck Savings Bank Company may authorize such
reimbursement of such reasonable costs and expenses by separate action upon a
written action and determination of the Board of Directors following settlement
of the dispute.



--------------------------------------------------------------------------------

         18.      Entire Agreement.   This Agreement together with any
understanding or modifications thereof as agreed to in writing by the parties,
shall constitute the entire Agreement between the parties hereto subject to the
Laws of the State of Ohio.

         IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and first hereinabove written.

Signed in presence of   THE KILLBUCK SAVINGS BANK COMPANY


        /s/ RICHARD L. FOWLER /s/ MAX A. MILLER   By: 1.    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Witness as to 1       Richard L. Fowler, Chairman   Board of Directors /s/ ALLAN
R. MAST        

--------------------------------------------------------------------------------

        Witness as to 1             EMPLOYEE                   /s/ DIANE S.
KNOWLES /s/ MAX A. MILLER   By: 2.  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Witness as to 2       Diane S. Knowles                                     
                     Chief Financial Officer /s/ ALLAN R. MAST        

--------------------------------------------------------------------------------

        Witness as to 2        